Title: To George Washington from William Greene, 24 July 1780
From: Greene, William
To: Washington, George


					
						Sir,
						Newport July 24th 1780.
					
					Agreeable to the Resolution of the General Assembly of this Day, I am directed to inform Your Excellency that early in the Session, the General Assembly took up the matter of sending forward the Militia by the 25th instant agreeable to your Requisition for that Purpose, but it was thought most adviseable to postpone the sending them forward until the further Order of your Excellency, by reason that the British Fleet consisting of about 18 Sail 9 of which Capital Ships have been for two or three Days and now are in sight of Our Harbour: The Assembly have pass’d a Resolve for raising 630 effective Men for three Months from the Time of their arriving at the Place of Rendezvous assign’d them, by classing them in the different Towns, and in Case they are not furnished by the Classes within a limited Time they are to be detachd from the different Classes, until the whole Number is completed, and are to be held in readiness to march at a Minutes Warning, and not to be upon Pay until order’d to march to the Place of Rendezvous, and whenever your Excellency shall transmit your Orders they shall be immediately detach’d and march’d forward to such Place as shall be assign’d. I have the Honor to be Sir Your Excellencys Most Obedt and very Hble Servt
					
						W. Greene
					
					
						P.S. nearly the whole of this States Quota of the Six Months Men are now on Duty under the Command of Colo. Greene and ready to march when call’d for.
					
				 